                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     BEAUFORT DIVISION

Sterling L. Singleton,                   )
                                         )                           Civil Action No. 9:19-cv-02840-JMC
               Plaintiff,                )
                                         )
       v.                                )
                                         )                                 ORDER AND OPINION
Capt. Jordan Williams, Sgt. Wellington   )
Williams, Sgt. Dana Knowlin, Sgt., Chris )
Poindexter, Sgt., Donald Harper,         )
Ofc. Zackery Pinkney,                    )
                                         )
               Defendant.                )
                                         )
____________________________________)

          Plaintiff Sterling Singleton (“Singleton”) is an inmate at the Broad River Correctional

Institution of the South Carolina Department of Corrections (“SCDC”) and brings this action

pursuant to 42 U.S.C. § 1983. The matter before the court is review of Singleton’s Motion for

Temporary Restraining Order or Motion for Preliminary Injunction (ECF No. 2) against all SCDC

prison officials. 1 The Magistrate Judge, after reviewing Singleton’s submissions, recommended

that the court deny Singleton’s Motion. (ECF No. 16.) For the reasons stated herein, the court

ACCEPTS the Magistrate Judge’s Report and Recommendation (“Report”) (ECF No. 16) and

DENIES Singleton’s Motion for Temporary Restraining Order or Motion for Preliminary

Injunction (ECF No. 2).

                     I.        FACTUAL AND PROCEDURAL BACKGROUND

            The Report sets forth the relevant facts and legal standards, which the court incorporates

herein without full recitation. As brief background, Singleton filed a motion in which he appears


1
 Singleton does not note any specific action that he wants the court to restrain the officers from continuing, but
claims that he fears retaliation due to his exercise of constitutional rights as well as past allegations he has made
against the department. (ECF No. 2 at 1.)


                                                            1
to seek a temporary restraining order or motion for preliminary injunction against all SCDC prison

officials. (ECF No. 2 at 1.) Singleton does not note any specific action that he wants the court to

restrain the officers from continuing, but claims that he fears retaliation due to his exercise of

constitutional rights as well as past allegations he has made against the department. Singleton

alleges that “unknown prison officials have already set [him] up in cahoots with prisoners to

murder [him].” (Id.) The Magistrate Judge issued her Report recommending that Singleton’s

Motion be denied on December 16, 2019. (ECF No. 16.) Singleton filed a Motion for Extension

of Time to Respond on January 10, 2020. (ECF No. 18.) The court granted Singleton’s Motion for

Extension of Time to Respond (ECF No. 18) and extended his deadline to January 24, 2020. (ECF

No. 19.) Singleton failed to respond by January 24, 2020, and requested another extension on

February 22, 2020 (ECF No. 37), which the court denied. The Magistrate Judge’s Report is ripe

for review.

                               II.    STANDARD OF REVIEW

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

makes only a recommendation to this court, which has no presumptive weight. The responsibility

to make a final determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-

71 (1976). The court is charged with making a de novo determination of those portions of the

Report to which specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005). In the absence of specific objections to the Magistrate Judge’s

Report, this court is not required to provide an explanation for adopting the recommendation. See

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself




                                                 2
that there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Furthermore, failure to file specific written objections to the

Report results in a party’s waiver of the right to appeal from the judgment of the District Court

based upon such recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

Thus, the court may accept, reject, modify, in whole or in part, the Magistrate Judge’s

recommendation or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                       III.    DISCUSSION

       The parties were advised of their right to file specific objections to the Report on December

16, 2020. (ECF No. 16.) Objections to the Report were initially due by December 30, 2019. If a

party was served by mail or otherwise if allowed under Fed. R. Civ. P. 6, objections were due

January 3, 2020. Neither party filed objections to the Report.

       In the absence of timely objections to the Magistrate Judge’s Report, this court is not

required to provide an explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Instead, the court must only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation. Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the District Court based upon such recommendation. 28

U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir.

1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984). After a thorough and careful review

of the record, the court finds the Magistrate Judge’s Report provides an accurate summary of the




                                                  3
facts and law in the instant case. (ECF No. 16.) Because there are no objections, the court adopts

the Report herein. Camby, 718 F.2d at 199.




                                        IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 16) and DENIES Singleton’s Motion

for Temporary Restraining Order or Motion for Preliminary Injunction (ECF No. 2).

       IT IS SO ORDERED.




                                                    United States District Judge
April 6, 2020
Columbia, South Carolina




                                                4
